Title: To George Washington from William Heath, 9 May 1782
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Highlands May 9th 1782
                        
                        Enclosed your Excellency will find a receipt of the delivery of the letter you were pleased a few days since
                            to direct to me to forward to the enemies lines—and two newspapers brought up by the Officer who went with the flag—They
                            are not of so late a date as some I have before sent, but as they contain some debates in the british house of commons
                            probably not inserted in the other papers sent, I forwarded them. I also take the liberty to enclose a letter which I have
                            received this morning from Major Woodbridge who commands on the lines, which contains some intelligence. I have the honor
                            to be With the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath

                        
                     Enclosure
                                                
                            
                                Morris House 7th of May 1782.
                            
                            Received from Captn Hopkins, with a Flag, a Letter directed to His Excellency General Robertson Newyork,
                                from His Excellency General Washington.
                            By Order of Major General de Gosen
                            
                                Chrstopr de Westphal
                                Aid de Camp
                            
                        
                        
                     Enclosure
                                                
                            
                                Dear General
                                Crompond May 8th 1782
                            
                            Captn Hopkins who went with the Flag to the British Lines, has just returned. He was received by Baron
                                    Syuttzingstoewen, Captn in a Regt of Lorsberg, who treated him with great politeness &
                                attention—sent the letter to General Gosen & procured the enclosed receipt.
                            He said it was with pleasure he could inform, that the commander in chief had on that day last, published
                                an order forbidding all parties whatever, going without the Lines, on any pretence, untill further orders—on pain of
                                the severest punishment—He also informed that General Carlton arrived this week, to take the command—Sir H. Clinton
                                & General Nyphausen were to sail for Europe tomorrow—That it was the general opinion of the officers—peace
                                with America would immediately take place—he expected permission within a few days to ride out & have a
                                pleasing indulgence of his curiosity—in a view of our Country particularly N. England.
                            He said that a Court of enquiry had been held at N.york in the case of Captn Huddy by order of the Comdr
                                in Chief, who was determined that the strictest should be made—The result of the enquiry was
                                not made publick—but it was his opinion, the party who were active in his execution, would be sent out.
                            Captn Hopkins saw some of DeLanceys Corps at Kings Bridge who appeared not a little disconcerted on
                                account of the prohibition of their trade, which cut off their living—They wished to know whether
                                their Country would pardon them, should they make a trial of its clemency.
                            He was not able to obtain papers of a later date than those which have been forwarded—The enclosed note
                                from Captn Prichard gives all the knowledge I have concerning the prisoners. I have the honor to be with due respect Sir
                                your most obedt servt
                            
                                T. Woodbridge
                            
                        
                        
                    